March 9, 2017 DREYFUS OPPORTUNITY FUNDS -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund Supplement to Statement of Additional Information dated April 1, 2016, as revised or amended, April 29, 2016, May 26, 2016, June 1, 2016, August 1, 2016, September 1, 2016, September 30, 2016, December 1, 2016, December 12, 2016, February 1, 2017 and March 1, 2017 The following information supplements the portfolio manager information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Syed A. Zamil 1 21 $4.5B 16 $599M 48 $6.0B 1 Because Mr. Zamil became a portfolio manager of Dreyfus Strategic Beta Emerging Markets Equity Fund and Dreyfus Strategic Beta Global Equity Fund as of March 9, 2017, his information is as of December 31, 2016. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Syed A. Zamil Other 7 $688M The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Syed A. Zamil 1 Dreyfus Strategic Beta Emerging Markets Equity Fund None Dreyfus Strategic Beta Global Equity Fund None 1 Because Mr. Zamil became a portfolio manager of Dreyfus Strategic Beta Emerging Markets Equity Fund and Dreyfus Strategic Beta Global Equity Fund as of March 9, 2017, his information is as of December 31, 2016. GRP1-SAISTK-0317
